DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 07/22/2022 has been entered and fully considered. Claims 1-6, 8-13, 15 and 17-20 remain pending in the application, where the independent claims have been amended.

Response to Arguments
2- Examiner has considered applicants’ proposed amendments and acknowledges they overcome the 35 USC 112 rejection of Claim 6, as set forth in the non-final office action mailed on 7/22/2022. The above rejections are therefore withdrawn.
However, new 112(b) rejections are presented hereunder for other amended claims.

3- Moreover, Applicant’s amendments and their corresponding arguments, with respect to the rejection of the pending claims under 35 USC 103 have been fully considered and are persuasive.  
Therefore, the rejection has been withdrawn.  

4- However, upon further consideration, a new ground of rejection is made in view of Ray and Hays and further in view of Ray et al. (US Patent 10031059).

Claim Interpretation - 35 USC § 112
5- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6- This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Cloud parameter calculator in claims 1 and 10, 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 
7- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8- Claim 6, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to amended claim 6, which reads “…about a projection axis into the cloud atmosphere within the wind tunnel.  ”, the underlined clauses appear to present antecedence issues as “a projection axis” is introduced in independent claim 1, and it is not clear whether this “projection axis” is the same as the one in independent claim 1 or a different/additional axis. For examination purposes, both options will be considered.
Similar issues need attention with claim 18 in view of amended independent claim 13.
Claim Rejections - 35 USC § 103

9- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10- Claims 1-6, 8-13, 15, 17-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ray et al. (PGPUB No. 20180024270) in view of Hays (PGPUB 20080117419), and further in view of Ray et al. (US Patent 10031059), hereinafter Ray2.
In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).



As to amended claims 1-2, 10, 13, Ray teaches a system, and its method of use, for determining parameters of a cloud atmosphere (Figs. 1-7 and Abstract; with cloud 12), the system comprising: a single collimating lens having a projection axis (56); a light projector (30/32/34/36/38/46/40, 34/50/54/or 120/122 in Fig. or system 154/156/132/134 and 124/126/128/130/132/134 in module 114) configured to project a pulse of light energy into a projection field of view (Figs. 1-3/5-6; pulsed beams 16/18 projected onto cloud 12); at least one light detector configured to detect the pulse of light backscattered by the cloud atmosphere focused by the single collimating lens (44 or 66/76/80 or 122/144/152 or 150/152 with their respective optics and electronics), wherein the at least one detector comprises a receiving fiber (¶ 44-49; 140); such that a detection field of view forms a range- limited intersection with the projection field of view, the range-limited intersection having a maximum sampling range of the range-limited intersection (Figs. 1-3, 5-6 show maximum overlapping range between the two fields of view), wherein the at least one light detector is configured to detect a backscattered portion of the projected pulse of light energy backscattered from within the range-limited intersection (Abstract, ¶ 19-21, 29-40 for ex.); and a cloud parameter calculator (178/180 for ex.) configured to determine parameters of the cloud atmosphere based on the backscattered portions detected (¶ 51-53 for ex.); (Claim 10) the system comprising multiple light detectors each having a receiver fiber (Any single or combination of detectors 44/66/76/80 in Fig. 2, or 144/146/152 in Figs. 3-4, or those in 150/152 of Fig. 6) and a single collimating lens (56 for ex.).  
	Ray does not teach expressly the light projector configured to project a pulse of light energy from a projection fiber aligned along the projection axis through the single collimating lens; the at least one light detector configured to detect the pulse of light backscattered by the cloud and focused by the single collimating lens upon a receiver fiber aligned off-axis from the projection axis; the cloud atmosphere within a wind tunnel; the range-limited intersection so as to exclude wall structures of the wind tunnel; (Claim 2) wherein the projection field of view does not have a limit to its range within the wind tunnel; (Claim 10) wherein reception faces of the receiver fibers of the multiple light detectors are arranged along the single collimation lens. 
	However, one with ordinary skill in the art would find it obvious, and for sake of compactness and ease of alignment, to use two optical fibers, i.e. one for emitting light and one for receiving the backscattered light and disposed off-axis with respect to the first optical fiber, such as taught by Ray2 in Figs. 4, Col. 9 ll. 4-28.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Ray  in view of Ray2’ suggestions so that the light projector configured to project a pulse of light energy from a projection fiber aligned along the projection axis through the single collimating lens; the at least one light detector configured to detect the pulse of light backscattered by the cloud and focused by the single collimating lens upon a receiver fiber aligned off-axis from the projection axis; wherein reception faces of the receiver fibers of the multiple light detectors are arranged along the single collimation lens, with the advantages of system compactness and ease of alignment. 
The combination of Ray and Ray2 still does not teach expressly the cloud atmosphere within a wind tunnel; the range-limited intersection so as to exclude wall structures of the wind tunnel; (Claim 2) wherein the projection field of view does not have a limit to its range within the wind tunnel
	However, one with ordinary skill in the art would find it obvious to adapt Ray’s system and method to work with a cloud atmosphere within a wind tunnel, for parameter controlling advantages, and to adapt the field of views to exclude wall structures therein with the advantage to avoid optical noise in the scattering signals, with beams that can extend beyond the field of view as light propagates through the cloud ( See MPEP 2143 Sect. I. B-D). For ex., Hays teaches in a similar field of endeavor a similar optical measurement system (Figs. 1-5) where the measurements on the cloud atmosphere are performed within a wind tunnel (¶ 150). 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Ray  in view of Hays’ suggestions so that the cloud atmosphere within a wind tunnel; the range-limited intersection so as to exclude wall structures of the wind tunnel; wherein the projection field of view does not have a limit to its range within the wind tunnel, with the advantage of effectively characterizing cloud properties in industrial wind tunnels and of optimizing the optical measurement results. 

As to claims 3-6, 8-9, 15, 17-18, the combination of Ray, Ray2 and Hay teaches the system of claim 1 and the method of claim 13.
Moreover, Ray teaches wherein the at least one light detector comprises multiple light detectors that each have an additional detection field of view that is different from the detection field of view from any other of the multiple light detectors, wherein each additional detection field of view forms a range-limited intersection with the projection field of view and each additional detection field of view (Any combination of detectors 66/76/80 in Fig. 2, or 144/146/152 in Fig. 3, or those in 150/152 of Fig. 6); (amended Claim 4) wherein the single collimation lens is configured and arranged to collimate the projection field of view and the at least one detection field of view as to create collimated fields of view; (Claim 5) wherein at least a portion of the collimated fields of view of the at least one detector intersect the collimated projection field of view (lenses such as 54 for system 24 in Fig. 2); (amended Claim 6) a laser (30 or 154 for ex.) configured to generate the pulse of light energy (¶ 26, 32-22 for ex.); and a transmitter fiber (38 or 156) configured to project the generated pulse of light energy from a transmitting face defining the projection field of view aligned about a projection axis into the cloud atmosphere within the wind tunnel (Figs. 2-3); (amended Claim 8) wherein the at least one detector comprises multiple detectors each comprising a receiving fiber (Figs. 2-6); (Claim 9) further comprising a light detector configured to detect a backscattered portion of the projected pulse of light energy backscattered from outside the range-limited intersection (Any single or combination of detectors 66/76/80 in Fig. 2, or 144/146/152 in Fig. 3, or those in 150/152 of Fig. 6); (amended Claims 15, 17) wherein the at least one light detector includes multiple light detectors each having a receiver fiber and a detection field of view of each of the multiple light detectors that forms the range-limited intersection with the projection field of view, and the multiple light detectors are configured to detect a backscattered portion of the projected pulse of light energy backscattered from within the range-limited intersection; (amended Claim 17) wherein the single collimation lens is configured and arranged so as to span and collimate the projection field of view and the at least one detector field of view (see rejection of claims 3, 5 and 7); (Claim 18) further comprising: transmitting the pulse of light energy from a transmitting face of a transmitter fiber defining the projection field of view aligned about a projection axis, such that the pulse of light energy is projected into the cloud atmosphere within the wind tunnel (See rejection of claim 6).
  
As to claims 11-12, 19-20, the combination of Ray and Hay teaches the system of claim 10 and the method of claim 13.
Moreover, Ray teaches the system further comprising: a plurality of linear polarizing elements (128/136/138) each configured to linearly polarize the projected pulse of light energy and at least one of the backscattered portions of the projected pulse of light energy received by at least one of the receiver fibers (Fig. 4 and ¶ 41-48); (Claims 12, 20) further comprising: a circular polarizing element configured to polarize the projected pulse of light energy and arranged such that the projected pulse of light energy passes through the single 17collimation lens prior to being projected through the circular polarizing element and into the cloud atmosphere (¶ 33-44).  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886